In re Rogers, Joseph R.; applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “H”, Nos. 299-982, 297-177.
Granted in part; denied in part. Relator’s sentence for attempted first degree murder in case . No. 299-982 is amended to delete the restriction “without benefit of parole, probation or suspension of sentence.” The application is otherwise denied. If relator seeks to challenge the validity of his guilty plea to possession of cocaine in case No. 297-177 on grounds that the sentence imposed by the trial court violated the terms of a plea bargain, then he should file an application for post-conviction relief in the district court and move to set that conviction aside.
WATSON and LEMMON, JJ., would simply deny the writ.